


Exhibit 10.14


SUMMARY OF OUTSIDE DIRECTOR COMPENSATION


Effective May 23, 2012, compensation paid to non-employee directors of the
Company is as follows:


Cash Compensation


•
An annual cash retainer of $45,000, paid quarterly.

•
A fee of $1,500 for each board and committee meeting attended in person.

•
A fee of $1,000 for each board and committee meeting attended by telephone.

•
An annual retainer of $15,000 for the Lead Director; $15,000 for the Audit
Committee Chair, $15,000 for the HR Committee Chair; and $10,000 for the
Governance Committee Chair.



Outside directors may elect to defer their cash compensation under the Dentsply
International Inc. Directors' Deferred Compensation Plan (as amended).


Equity Compensation


•
An annual grant of stock options to purchase a number of shares of common stock
equal in value to $65,000, calculated using the Black-Sholes valuation method.
The stock options vest in equal installments over a period of three years from
the date of grant and have an exercise price equal to the closing price of the
Company's common stock on the date of grant. Stock options are exercisable for
ten years from the grant date, subject to earlier expiration in the event of
termination or retirement.



•
An annual grant of restricted stock units (RSUs), the number of which is
determined by dividing $65,000 by the closing price of the Company's common
stock on the date of grant. The RSUs vest three years from the date of grant and
are payable to outside directors in shares of common stock upon vesting unless
the director elects to defer settlement of the RSUs to a future date. Outside
directors are entitled to receive dividend equivalents on the RSUs in the event
the Company pays a regular cash dividend on its common stock.







